Exhibit 10.1

Execution Version

AMENDMENT NO. 7

TO

TERM LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 7 TO TERM LOAN AND SECURITY AGREEMENT (this “Seventh
Amendment”), dated effective as of March 5, 2019, is entered into among
SAExploration Holdings, Inc., a Delaware corporation (“Borrower”), the
Guarantors party hereto, the Lenders party hereto, and Delaware Trust Company,
as Administrative Agent and Collateral Agent (in such capacities, the “Agent”),
and amends the Term Loan and Security Agreement dated as of June 29, 2016 (as
amended by Amendment No. 1, dated as of October 24, 2016, Amendment No. 2, dated
as of September 8, 2017, Amendment No. 3, dated as of February 28, 2018,
Amendment No. 4, dated as of July 25, 2018, Amendment No. 5, dated as of
September 26, 2018, and Amendment No. 6, dated as of January 25, 2019, as so
amended, and as further amended, restated, modified or supplemented from time to
time, the “Term Loan Agreement”), entered into among the Borrower, Guarantors,
the Lenders party thereto, and Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Term
Loan Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders agree to amend the Term
Loan Agreement in certain respects, including to extend the Maturity Date with
respect to all Advances;

WHEREAS, each Lender party hereto (which collectively constitute all of the
Lenders) desires to amend the Term Loan Agreement to effect the changes and
other provisions described below, in each case, on the terms and conditions
described herein; and

WHEREAS, Section 15.1 of the Term Loan Agreement provides that the Term Loan
Agreement may be amended, modified and waived from time to time in accordance
with the terms thereof.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

1. Amendments.

(a) Section 1.1 of the Term Loan Agreement is hereby amended by adding the
following defined terms in correct alphabetical order:

“Extending Fee” has the meaning assigned to such term in the Seventh Amendment.

“Seventh Amendment” means Amendment No. 7 to the Term Loan and Security
Agreement, dated as of the Seventh Amendment Effective Date, among the Borrower,
the Guarantors party thereto, the Lenders party thereto, and the Agent.

“Seventh Amendment Effective Date” means March 5, 2019, subject to the
satisfaction of the conditions to effectiveness set forth in paragraph 2(a) of
the Seventh Amendment.

(b) The definition of “Maturity Date” in Section 1.1 of the Term Loan Agreement
is hereby amended and restated as follows:



--------------------------------------------------------------------------------

“Maturity Date” means January 4, 2021.

(c) Section 2.4(d)(i) of the Term Loan Agreement is hereby amended by adding “,
the Extending Fee” after the words “the Call Premium” in clause THIRD thereof.

(d) Section 2.5(a) of the Term Loan Agreement shall be amended and restated in
its entirety to read as follows: “Scheduled Principal Payments. Subject to
Section 2.9, the principal amount of the Advances, together with all interest
and fees due thereon, shall be paid in full in cash on the Maturity Date.”

(e) Section 2.5(f) of the Term Loan Agreement shall be amended and restated in
its entirety as follows: “In the event that any acceleration of outstanding
Advances occurs (and is not rescinded) or such Advances are otherwise paid in
full or become due and payable prior to their maturity, including as a result of
a mandatory or optional prepayment (other than a prepayment under the second
sentence of Section 2.4(b) or Section 2.5(e)), an Event of Default (including,
without limitation, an Event of Default specified in Section 9.4 or Section 9.5
hereof) or the occurrence of the Termination Date (any such date, an “Applicable
Premium Date”), the Applicable Premium shall be immediately due and payable
(subject to rescission, in the event that the underlying acceleration is
rescinded) on the principal amount so prepaid, accelerated or that has become or
is declared to be due and payable, and such Applicable Premium shall constitute
part of the Obligations. On any Applicable Premium Date, the Applicable Premium
shall be payable, along with the principal of, and any accrued and unpaid
interest on, the outstanding Advances payable on such Applicable Premium Date.”

(f) Section 2.12 of the Term Loan Agreement is hereby amended and restated in
its entirety as follows:

“Fees. Borrower shall pay (i) to Lenders the fees set forth on Schedule 2.12
attached hereto and (ii) to the Agent the fees payable in the amounts and at
times separately agreed upon in writing between Borrower and the Agent. The
Borrower shall also pay to the Lenders entitled thereto (i) the Initial Put
Amount and the Deferred Put Amount, if any, on the terms set forth in paragraph
7 of the Second Amendment, (ii) the Exit Fee on the terms set forth in paragraph
3 of the Second Amendment, (iii) the Extending Fee on the terms set forth in
paragraph 3 of the Seventh Amendment and (iv) as applicable, the Call Premium or
Applicable Premium in accordance with Section 2.5 hereof. Such fees shall be
fully earned and irrevocable when paid and shall not be refundable for any
reason whatsoever.”

2. Conditions to Effectiveness of Amendment.

(a) This Seventh Amendment shall become effective (the “Seventh Amendment
Effective Date”) as of the date first set forth above upon receipt by the Agent
of the following:

i. counterparts of this Seventh Amendment duly executed and delivered by the
Borrower, the Guarantors, the Agent and all of the Lenders; and

ii. payment of (A) all reasonable actual costs, out-of-pocket fees and expenses
of the Agent and the Lenders party hereto invoiced and owing in connection with
this Seventh Amendment or pursuant to the terms of the Term Loan Agreement
(including, without limitation, attorneys’ fees) and (B) an amendment fee in the
amount of $2,500, payable to the Agent for its own account.

 

2



--------------------------------------------------------------------------------

(b) Within five business days after the Seventh Amendment Effective Date, the
Agent or the Required Lenders shall receive such other documents, instruments
and agreements reasonably deemed necessary or desirable by the Agent or the
Required Lenders with respect to the matters contemplated hereby, including an
opinion of counsel to the Loan Parties in form and substance reasonably
acceptable to the Agent and the Required Lenders.

3. Payment of Expenses. The Borrower agrees to reimburse the Agent and the
Lenders party hereto for all of their out-of-pocket costs and reasonable
expenses (including attorneys’ fees) incurred in connection with this Seventh
Amendment. The Borrower shall also pay an extending fee (the “Extending Fee”) to
the Lenders holding outstanding Advances in an aggregate amount equal to
$290,000 on the earlier of the date the Advances have been paid in full and the
Termination Date with respect to such Advances, with such Extending Fee being
allocated among such Lenders on a pro rata basis based upon the outstanding
Advances due to them immediately prior to such payment date.

4. Consent. Notwithstanding anything in the Loan Documents to the contrary, each
Lender party hereto hereby acknowledges, consents and agrees (x) to the
amendment of the definition of “Maturity Date” and Section 2.5(a) of the Term
Loan Agreement as provided herein and (y) to the payment of the various fees, as
contemplated by the Seventh Amendment.

5. Representations and Warranties; Survival. Each Loan Party represents and
warrants to the Agent and each Lender that as of the Seventh Amendment Effective
Date and after giving effect to this Seventh Amendment: (a) each Loan Party
party hereto has the power and authority to execute this Seventh Amendment and
to perform its obligations under this Seventh Amendment and the Loan Documents
as amended hereby, (b) each Loan Party has taken all necessary steps to
authorize the execution, delivery and performance of this Seventh Amendment and
the Loan Documents, as amended hereby, (c) this Seventh Amendment and the Loan
Documents as amended by the Seventh Amendment constitute the legal, valid and
binding obligation of each Loan Party party thereto, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, (d) no Default or Event of Default shall have occurred and
be continuing and (e) all representations and warranties contained in the Loan
Documents and in this Seventh Amendment are true and correct in all material
respects with the same effect as though made on and as of the date hereof
(except to the extent such representations and warranties relate to a specified
prior date, then as of such prior date). In addition, each such representation
and warranty shall survive the execution and delivery of this Seventh Amendment,
and no investigation by the Agent or any Lender shall affect the representations
and warranties or the right of the Agent or any Lender to rely upon them.

6. Reference to and Effect on the Agreement. On and after the Seventh Amendment
Effective Date, each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Agreement, and
each reference in each of the Loan Documents to “the Agreement,” “thereunder,”
“thereof” or words of like import referring to the Agreement, shall mean and be
a reference to the Term Loan Agreement, as amended by this Seventh Amendment.
The Term Loan Agreement and each of the other Loan Documents, except as
specifically amended by this Seventh Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
This Seventh Amendment shall constitute a Loan Document. Without limiting the
generality of the foregoing, the Borrower and the Guarantors hereby acknowledge
and confirm that all obligations, liabilities and indebtedness of the Loan
Parties under the Loan Documents constitute “Obligations” under and as defined
in the Term Loan Agreement and are secured by and entitled to the benefits of
the Term Loan Agreement and the other Loan Documents and the Loan Parties hereby
ratify and confirm the grant of the liens and security interests in the

 

3



--------------------------------------------------------------------------------

Collateral in favor of the Agent, for the benefit of itself and the Lenders,
pursuant to the Term Loan Agreement and the other Loan Documents, as security
for the Obligations. The execution, delivery and effectiveness of this Seventh
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

7. Confirmation of Compliance with Section 15.1 of the Agreement. The Borrower
and the Lenders party hereto hereby confirm that all of the actions required to
be taken by the Lenders and Borrower pursuant to Section 15.1 of the Agreement
have been taken in accordance with the provisions of such Section.

8. Execution in Counterparts. This Seventh Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Seventh Amendment by
telecopier or electronic mail shall be effective as delivery of a manually
executed counterpart of this Seventh Amendment.

9. Direction. Each of the Lenders party hereto (which collectively constitute
all of the Lenders) hereby (i) authorizes and directs the Agent to execute and
deliver this Seventh Amendment, and (ii) acknowledges and agrees that (x) the
foregoing directed action constitutes a direction from all of the Lenders under
Section 17 of the Term Loan Agreement, (y) Sections 11.3, 17.3, 17.5, and 19.9
of the Term Loan Agreement and all other rights, protections, privileges,
immunities, exculpations, and indemnities afforded to the Agent under the Loan
Documents shall apply to any and all actions taken or not taken by the Agent in
accordance with such direction, and (z) the Agent may conclusively rely upon
(and shall be fully protected in relying upon) the Register in determining such
Lender’s ownership of the Advances and unused Commitments on and as of the date
hereof. Each undersigned Lender hereby severally represents and warrants to the
Agent that, on and as of the date hereof, it is duly authorized to enter into
this Seventh Amendment.

10. Governing Law. THIS SEVENTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Seventh Amendment to be duly executed and delivered as of the date first written
above.

 

BORROWER: SAEXPLORATION HOLDINGS, INC. By:      

/s/ Brent Whiteley

    Name:   Brent Whiteley  

             Title:     Chief Financial Officer, General Counsel and Secretary

 

OTHER LOAN PARTIES: SAEXPLORATION, INC. By:      

/s/ Brent Whiteley

    Name:   Brent Whiteley  

             Title:     Chief Financial Officer, General Counsel and Secretary

 

SAEXPLORATION SUB, INC. By:      

/s/ Brent Whiteley

    Name:   Brent Whiteley  

             Title:     Chief Financial Officer, General Counsel and Secretary

 

NES, LLC By:      

/s/ Brent Whiteley

    Name:   Brent Whiteley  

             Title:     Chief Financial Officer, General Counsel and Secretary

 

SAEXPLORATION SEISMIC SERVICES (US), LLC By:      

/s/ Brent Whiteley

    Name:   Brent Whiteley  

             Title:     Chief Financial Officer, General Counsel and Secretary



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AND COLLATERAL AGENT: DELAWARE TRUST COMPANY By:      

/s/ Benjamin Hancock

    Name:   Benjamin Hancock     Title:     Assistant Vice President  



--------------------------------------------------------------------------------

THE LENDERS: WBOX 2015-7 LTD. By:      

/s/ Mark Strefling

    Name:   Mark Strefling     Title:     Director  



--------------------------------------------------------------------------------

BLUEMOUNTAIN CREDIT ALTERNATIVES

MASTER FUND L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:      

/s/ David M. O’Mara

   

Name:  David M. O’Mara

Title:   Deputy General Counsel

 

 

BLUEMOUNTAIN MONTENVERS MASTER

FUND SCA SICAV-SIF.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:      

/s/ David M. O’Mara

   

Name:  David M. O’Mara

Title:   Deputy General Counsel

 

 

BLUEMOUNTAIN KICKING HORSE FUND L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:      

/s/ David M. O’Mara

   

Name:  David M. O’Mara

Title:   Deputy General Counsel

 

 

BLUEMOUNTAIN GUADALUPE PEAK FUND L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:      

/s/ David M. O’Mara

   

Name:  David M. O’Mara

Title:   Deputy General Counsel

 

 

BLUEMOUNTAIN SUMMIT TRADING L.P.

By:      

/s/ David M. O’Mara

   

Name:  David M. O’Mara

Title:   Deputy General Counsel

 



--------------------------------------------------------------------------------

MORGAN STANLEY INSTITUTIONAL FUND

TRUST HIGH YIELD PORTFOLIO

By:      

MORGAN STANLEY INVESTMENT

MANAGEMENT INC., as its Investment Advisor

 

             By:  

/s/ Richard Lindquist

     

    Name:  Richard Lindquist

    Title:    Managing Director

 

 

MORGAN STANLEY GLOBAL FIXED INCOME

OPPORTUNITIES FUND

By:      

MORGAN STANLEY INVESTMENT

MANAGEMENT INC., as its Investment Advisor

 

             By:  

/s/ Richard Lindquist

     

    Name:  Richard Lindquist

    Title:    Managing Director

 

 

SUNSUPER SUPERANNUATION FUND

By:      

MORGAN STANLEY INVESTMENT

MANAGEMENT INC., as its Investment Advisor

 

             By:  

/s/ Richard Lindquist

     

    Name:  Richard Lindquist

    Title:    Managing Director

 



--------------------------------------------------------------------------------

TEGEAN MASTER FUND, LTD. By:     /s/ Joseph N. Levy       Name:  Joseph N. Levy
      Title:   CFO



--------------------------------------------------------------------------------

AMZAK CAPITAL MANAGEMENT, LLC By:    

/s/ Samuel Barker

      Name:  Samuel Barker       Title     Senior Fixed Income Analyst



--------------------------------------------------------------------------------

MR. JOHN PECORA /s/ John Pecora



--------------------------------------------------------------------------------

NEBARI HOLDINGS, LLC By:    

/s/ Daniel Freuman

      Name:  Daniel Freuman       Title:    Managing Partner